Citation Nr: 1444332	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for lumbar disc disease.  

2.  Entitlement to an increased rating in excess of 10 percent for right knee chondromalacia patella with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to November 1975 and July 1976 to November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing in July 2013 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals the July 2013 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee and low back disabilities are more severe than reflected in his current disability ratings.  

At the July 2014 Board hearing, the Veteran testified that his low back and right knee disabilities have worsened since his last VA examination in May 2010.  Specifically, the Veteran testified that due to his back his ability to get in and out of bed and up from a chair has decreased.  The Veteran also testified that he now needs assistance standing from his prayers at church and has had to stop playing sports.  As such the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service connected low back and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Additionally, at the July 2013 Board hearing, the Veteran testified to ongoing VA treatment.  As such, all outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, both VA and private, for his low back and right knee disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain outstanding VA treatment records dated August 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his lumbar disc disease and right knee chondromalacia patella with degenerative joint disease.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All indicated studies, including x-rays, should be performed.  
The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner is requested to provide a thorough rationale for any opinion provided. 

3. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



